

117 SRES 226 IS: Expressing the sense of the Senate that the United States supports Israel, our greatest ally in the region, and its right to defend itself against terrorist attacks.
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 226IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Scott of Florida (for himself, Mr. Kennedy, Mr. Tillis, Mr. Braun, Mr. Boozman, Mr. Hoeven, Mr. Cotton, Ms. Ernst, Mrs. Capito, Mr. Cruz, Mr. Young, Ms. Lummis, Mrs. Blackburn, Mr. Barrasso, Mr. Hawley, Mr. Tuberville, Mr. Rubio, Mr. Cramer, Mr. Johnson, Mr. Hagerty, Mr. Thune, Mr. Moran, Mrs. Hyde-Smith, Mr. Grassley, Mr. Marshall, Mr. Lankford, Mr. Crapo, Mr. Scott of South Carolina, Mr. Inhofe, Mr. Sullivan, and Mr. Daines) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the United States supports Israel, our greatest ally in the region, and its right to defend itself against terrorist attacks.Whereas the United States designated Hamas as a terrorist organization on October 8, 1997;Whereas Hamas, a terrorist organization, seized power of Gaza in 2007;Whereas Hamas continues to control Gaza and to work alongside other terror groups to attack Israeli civilians, while refusing to recognize Israel or to attempt to negotiate peace;Whereas in May of 2021, Hamas and its Palestinian terrorist allies in Gaza, which are funded by Iran, have launched the largest barrage of rockets into Israel in decades, targeting Israeli civilians and cities, including Jerusalem, Israel’s capital;Whereas the State of Israel is a key ally and a strategic partner of the United States;Whereas, since Israel’s founding in 1948, Congress has repeatedly expressed our Nation’s unwavering commitment to the security of Israel; andWhereas cooperation between Israel and the United States is of great importance: Now, therefore, be itThat the Senate—(1)opposes the escalating and indiscriminate rocket attacks by Hamas against Israel;(2)mourns the loss of innocent life caused by Hamas’ rocket attacks;(3)urges continued and steadfast support for Israel, because we have no greater ally in our efforts to preserve peace and secure our interests in the Middle East;(4)affirms its unwavering commitment to our ally, Israel, and its right to defend itself and its civilians against terror by whatever means necessary to stop the murder of Israeli citizens and foreign nationals residing in Israel;(5)supports and stands with Israel as it defends its people from these reprehensible terrorist attacks; and(6)reaffirms its strong support for Israel’s right to peace and security.